Citation Nr: 1241490	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from November 1961 to November 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2010 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of this appeal, the representative appointed by the Veteran withdrew from that representation.  The Veteran stated, in a communication received by the Board in November 2012, that he wished to represent himself.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has stated that his current VA outpatient treatment records, and prior VA treatment records, including his VA records from the 1970s and 1980s, if obtained, would assist him to substantiate his claim.  In 2010, the RO printed out records dated from 2008 through March 2010, but the record does not show that VA attempted to obtain older VA records.  VA cannot decline to attempt to obtain records of VA treatment in the 1970s and 1980s based on an assumption that the records, if obtained, would not provide new and material evidence.  An attempt must be made to obtain the records.  

The Board notes, in this regard, that only the discharge summary of a January 1970 to February 1970 VA hospitalization was of record at the time of a November 1970 Board decision.  It appears to the Board that the Veteran's contentions require an attempt to obtain more complete records of that hospitalization and the VA outpatient treatment records related to the knee disorder treated at that time.  The Veteran must also be offered an opportunity to identify alternative records.  

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  24 Vet. App. at 117.  While determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The Board cannot determine at this time that the Veteran's VA treatment records for additional periods, if obtained, would not meet this standard.  Therefore, additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA outpatient treatment records since March 2010.  

2.  Obtain the Veteran's complete VA clinical records.  The attempt to obtain VA clinical records must include an attempt to obtain handwritten, original VA inpatient and outpatient records dating back to the 1970s or earlier, if available, to include outpatient records in the 1980s, 1990s, and records prior to 2001.  

3.  Afford the Veteran an opportunity to identify any non-VA clinical records which would show treatment of a right knee or left wrist disorder during service, proximate to his service discharge in November 1963, or would show chronic complaints following his service., 

4.  Afford the Veteran an opportunity to identify any private clinical records, employment records, or other records which might assist him to substantiate his request to reopen the claims for service connection.

5.  Readjudicate the requests to reopen the claims.  If further development is required, conduct any necessary development.  After conducting any development necessary based on the additional evidence, readjudicate the claims on appeal.  If any claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


